DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cowham et al (US 2020/0358230 A1).
In regard to claim 1, Cowham et al disclose a quick plug-in connector system for electrical and data wire circuitry (Figure 1) comprising: 
a female connector comprising a main body (112) with a passageway extending transversely (116), completely though the main body, top (128) and bottom (136) plug-in ports located through the top and bottom of the main body, and male connector plug-in channels (132) extending from the plug-in ports to the passageway, the passageway being configured to house electrical and data wiring which extends through the passageway, and the plug-in channels being configured to maintain plugs of a male connector; and 
(148) comprising a main body with plugs extending completely through the length of the main body, said plugs being configured to extend into the plug-in channels of the female connector, wherein when the plugs of the male connector are in the plug-in channels of the female connector, a section of wire circuitry is established. (Figure 1; see [0051]-[0053])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cowham et al (US 2020/0358230 A1).
In regard to claim 2, Cowham et al disclose attachment clips (as depicted, not labeled) extending from the female connector and tab members extending from the male connector (interpreted as rear end of male connectors which functions to mate with female attachment clips), wherein when the plugs of the male connector are in the plug-in channels of the female connector, the tab members and attachment clips interlock to provide a secure connection between the male and female connectors. (Figure 1; see [0051]-[0053])
Cowham et al is argued to not be a tab, as clips and tabs are notoriously old and well-known, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a tab member on the rear of the male connector of Cowham et al in order to improve the connection of the connectors. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bert et al (US 2007/0141908 A1) disclose an electrical connector.
Byrne (US 5,087,207) disclose an electrical power receptacle.
Hashiguchi (US 8,998,618 B2) disclose a connector.
Holland (US 9,093,188 B1) disclose a wire harness.
Kilpatrick et al (US 5,178,555) disclose a junction box.
Soh (US 2019/0199023 A1) disclose a card edge connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875